Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 1 of 27. PageID #: 330




               EXHIBIT A
Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 2 of 27. PageID #: 331
             Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 3 of 27. PageID #: 332


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

    Charter Township of Canton, City of Livonia,                          )
  Charter Township of Northville, City of Romulus,                        )
 Charter Township of Van Buren, City of Wayne, and                        )
        Charter Township of Huron, Michigan                               )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46134
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/26/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:       2/27/2019
                                                                                          Signature of the attorney or unrepresented party
  Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.                                                          Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 4 of 27. PageID #: 333


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

    Charter Township of Canton, City of Livonia,                          )
  Charter Township of Northville, City of Romulus,                        )
 Charter Township of Van Buren, City of Wayne, and                        )
        Charter Township of Huron, Michigan                               )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46134
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/26/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:       2/27/2019
                                                                                          Signature of the attorney or unrepresented party
                           Actavis LLC                                                                    Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 5 of 27. PageID #: 334


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

    Charter Township of Canton, City of Livonia,                          )
  Charter Township of Northville, City of Romulus,                        )
 Charter Township of Van Buren, City of Wayne, and                        )
        Charter Township of Huron, Michigan                               )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46134
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
motion under Rule 12 will not be grounds for a default judgment.


 Date:      3/4/2019
                                                                                          Signature of the attorney or unrepresented party
                     Cardinal Health, Inc.                                                                  Emily Pistilli
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                   Williams & Connolly LLP
                                                                                                   725 Twelfth Street, NW
                                                                                                   Washington, D.C. 20005
                                                                                                                Address
                                                                                                         EPistilli@wc.com
                                                                                                            E-mail address
                                                                                                          (202) 434-5652
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 6 of 27. PageID #: 335


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

    Charter Township of Canton, City of Livonia,                          )
  Charter Township of Northville, City of Romulus,                        )
 Charter Township of Van Buren, City of Wayne, and                        )
        Charter Township of Huron, Michigan                               )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46134
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/26/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:        2/27/2019
                                                                                          Signature of the attorney or unrepresented party
                         Cephalon, Inc.                                                                   Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 7 of 27. PageID #: 336


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

    Charter Township of Canton, City of Livonia,                          )
  Charter Township of Northville, City of Romulus,                        )
 Charter Township of Van Buren, City of Wayne, and                        )
        Charter Township of Huron, Michigan                               )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46134
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
motion under Rule 12 will not be grounds for a default judgment.


 Date:           4/3/2019
                                                                                          Signature of the attorney or unrepresented party
                  CVS Health Corporation                                                                    Jason Acton
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                  Zuckerman Spaeder LLP
                                                                                               1800 M Street N.W., Suite 1000
                                                                                                  Washington, DC 20036
                                                                                                                Address
                                                                                                    jacton@zuckerman.com
                                                                                                            E-mail address
                                                                                                          (202) 778-1860
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 8 of 27. PageID #: 337


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

    Charter Township of Canton, City of Livonia,                          )
  Charter Township of Northville, City of Romulus,                        )
 Charter Township of Van Buren, City of Wayne, and                        )
        Charter Township of Huron, Michigan                               )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46134
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/22/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:         3/19/2019                                                                              /s/ Sean Morris
                                                                                          Signature of the attorney or unrepresented party
                Endo Health Solutions Inc.                                                                  Sean Morris
       Printed name of party waiving service of summons                                                      Printed name
                                                                                             Arnold & Porter Kaye Scholer LLP
                                                                                             777 S. Figueroa Street, 44th Floor
                                                                                               Los Angeles, California 90017
                                                                                                                Address
                                                                                               sean.morris@arnoldporter.com
                                                                                                            E-mail address
                                                                                                          (213) 243-4000
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 9 of 27. PageID #: 338


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

    Charter Township of Canton, City of Livonia,                          )
  Charter Township of Northville, City of Romulus,                        )
 Charter Township of Van Buren, City of Wayne, and                        )
        Charter Township of Huron, Michigan                               )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46134
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/22/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:        3/19/2019                                                                                   /s/ Sean Morris
                                                                                          Signature of the attorney or unrepresented party
                Endo Pharmaceuticals Inc.                                                                   Sean Morris
       Printed name of party waiving service of summons                                                      Printed name
                                                                                             Arnold & Porter Kaye Scholer LLP
                                                                                             777 S. Figueroa Street, 44th Floor
                                                                                               Los Angeles, California 90017
                                                                                                                Address
                                                                                               sean.morris@arnoldporter.com
                                                                                                            E-mail address
                                                                                                          (213) 243-4000
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 10 of 27. PageID #: 339
              Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 11 of 27. PageID #: 340


  AO 399 (0 1/09) Wai ver of the Service of Summons



                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                               Northern District of Oh io

     Charter Township of Canton , City of Livonia,                           )
   Charter Township of Northvi lle , City of Romulus ,                       )
  Charter Township of Van Buren , City of Wayne , and                        )
         Charter Township of Huron , Michigan                                )
                                    Plaintiff                                )
                                       V.                                    )       Civi l Action No. 1: 18-op-46134
                         Purdue Pharma L.P.                                  )
                                  Defendant                                  )

                                                  WAIVER OF THE SERVICE OF SUMMONS

  To :       J . Burton LeBlanc, IV
                  (Name of the plaintiff's attorney or unrepresented plaintiff)

        I have received yo ur request to waive service ofa summons in this action along with a copy of the comp laint,
two copies ofthis waiver form, and a prepaid means of returning one signed copy of the form to you.
            I, or the entity I represent, agree to save the expense of serving a summons and compla int in this case.
          I understand that I, or the entity I represent, wi ll keep all defenses or objections to the lawsuit, the co urt's
jurisdiction, and the venue of the actio n, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from            02/21/2019                 , the date when thi s request was sent (or 90 days if it was sent outside the
United States). If! fail to do so, a default judgment will be entered against me or the entity I represent.



 Date:     _ 3{-+-f-t/~A?~l?1~                                                               Si;;aiureojih;attorney or unrepresented party
                       Johnson & Johnson                                                                       Stella D. Kim
         Printed name ofparty waiving service ofsummons                                                         Printed name
                                                                                                       O'Melveny & Myers LLP
                                                                                                          400 S . Hope St.
                                                                                                       Los Angeles , CA 90071
                                                                                                                   Address
                                                                                                          _skim@omm.com
                                                                                                               E-mail address
                                                                                                             (213) 430-6000
                                                                                                             Telephone number


                                                Duty to Avo id Unnecessary Expenses of Se rv ing a Summ ons
           Ru le 4 of the Federal Ru les of Civ il Procedure requires certain defendants to cooperate in sav ing unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fa ils to return a signed waiver of service requested by a plaintiff located in
the Un ited States will be required to pay the expenses of service, unless the defendant shows good cause for the fa ilure.
           " Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over thi s matter or over the defendant or the defendant's property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you ca11J1ot object to the absence of
a summons or of service.
             If you waive service, then you must, within the time specified on the wa iver forn1 , serve an answer or a motion under Rule 12 on the plaintiff
and fi le a copy with the court. By signin g and returning the waiver form , you are allowed more tim e to respond than if a summons had been served.
              Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 12 of 27. PageID #: 341


  AO 399(0 1/09) Waiver of th e Service of Summons



                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                              Northern District of Ohio

     Charter Township of Canton, City of Livonia ,                          )
   Charter Township of Northville , City of Romulus,                        )
  Charter Township of Van Buren , City of Wayne, and                        )
         Charter Township of Huron , Michigan                               )
                                   Plaintiff                                )
                                      V.                                    )       Civil Action No. 1: 18-op-46134
                         Purdue Pharma L.P.                                 )
                                  Defendant                                 )

                                                 WAIVER OF THE SERVICE OF SUMMONS

  To:        J. Burton LeBlanc, IV
                 (Name of the plaintiff's attorney or unrepresented plaintiff)

        I have received your request to waive service ofa summons in this action along with a copy of the complaint,
two copies of this waiver fonn , and a prepaid means of returning one signed copy of the form to you.
           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court' s
jurisdiction, and the venue of the action, but that l waive any objections to the absence of a summons or of service.
         l also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/21/2019                , the date when this request was sent (or 90 days ifit was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.



 Date:   '3 / 1. /        ?Q/&'
   Janssen Pharmaceutica , Inc. n/k/a Janssen
              Pharmaceuticals, Inc.                                                                           Stella D. Kim
        Printed name of party waiving service of summons                                                       Printed name
                                                                                                      O'Melveny & Myers LLP
                                                                                                         400 S. Hope St.
                                                                                                      Los Angeles, CA 90071
                                                                                                                  Address
                                                                                                           skim@omm.com
                                                                                                              £-mail address
                                                                                                            (213) 430-6000
                                                                                                            Telephone number


                                               Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of C ivil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fail s to return a signed wai ver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the de fendant shows good cause for the failure.
           " Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant 's property.
        If the waiver is signed and returned, you can still make these and all other defen ses and obj ections, but you caimot object to the absence of
a summons or of service.
            If you waive service, then you mu st, within the time specified on the wai ver form , serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form , you are allowed more time to respond than if a summons had been served.
              Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 13 of 27. PageID #: 342


  AO 399(0 1/09) Waiver of the Service of Summons



                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                              Northern District of Ohio

     Charter Township of Canton, City of Livonia,                           )
   Charter Township of Northville , City of Romulus,                        )
  Charter Township of Van Buren , City of Wayne , and                       )
         Charter Township of Huron , Michigan                               )
                                  Plaintiff                                 )
                                      V.                                    )       Civil Action No. 1: 18-op-46134
                        Purdue Pharma L.P.                                  )
                                 Defendant                                  )

                                                W AfVER OF THE SERVICE OF SUMMONS

  To:        J. Burton LeBlanc, IV
                 (Name of the plaintiff's attorney or unrepresented plaintiff)

        I have received yo ur request to waive service ofa summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence ofa summons or of service.
         I also understand that r, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/21/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). ff r fail to do so, a default judgment will be entered against me or the entity I represent.




                                                                                            Signature of the attorney or unrepresented party
              Janssen Pharmaceuticals, Inc.                                                                   Stella D. Kim
        Printed name ofparty waiving service of summons                                                        Printed name
                                                                                                      O'Melveny & Myers LLP
                                                                                                         400 S. Hope St.
                                                                                                      Los Angeles, CA 90071
                                                                                                                  Address
                                                                                                           skim@omm .com
                                                                                                              E-mail address
                                                                                                            (213) 430-6000
                                                                                                            Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civi l Procedure requires certain defendants to cooperate in sav ing unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fa ils to return a signed waiver of serv ice requested by a plaintiff located in
the Un ited States will be required to pay the expenses of service, unl ess the defendant shows good cause for the fa ilure.
           "Good cause" does not include a belief that the lawsuit is ground less, or that it has been brought in an improper ven ue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of serv ice.
            If you waive service, then you must, within the time specified on the wa iver form , serve an answer or a motion under Rule 12 on the pl aintiff
and file a copy with the court. By signin g and returning the waiver form , yo u are allowed more time to respond than if a summons had been served.
            Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 14 of 27. PageID #: 343



 AO 399 (01/09) Waiver of the Service of Summons


                                       United States District Court
                                                                     for the
                                                            Northern District of Ohio

    Charter Township of Canton, City of Livonia,                         )
   Charter Township of Northville, City of Romulus,                      )
 Charter Township of Van Buren, City of Wayne, and                       )
 _____ Charter Township of Huron, Michigan
                                  Plaintiff                              )
                                     v.                                  )       Civil Action No. 1:18-op-46134
                        Purdue Pharma L.P.                               )
                                Defendant                                )

                                                   WAIVER OF THE SERVICE OF SUMMONS
 To:        J, Burton LeBlanc, IV
                 (Name of the plaintiff’s attorney or unrepresented plaintiff)
                                                                                                                                                            !
        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.                                                        !
        I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case,
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
          The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
motion under Rule 12 will not be grounds for a default judgment.


 Date:       i/l&lrt
                                                                                           tgnature of the attohiey^funrepresentMparty
                     The Kroger Company                                                                  Ronda L. Harvey          //
       Printed name ofparly waiving service of summons                                                      Printed name         L
                                                                                                       Bowles Rice, LLP
                                                                                                      600 Quarrier Street
                                                                                                     Charleston, WV 25301
                                                                                                               Address
                                                                                                   rharvey@bowlesrice.com
                                                                                                            E-mail address
                                                                                                          (304) 347-1701
                                                                                                          Telephone number


                                               Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless tire defendant shows good cause for the failure.
           “Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
            If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 15 of 27. PageID #: 344
Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 16 of 27. PageID #: 345
Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 17 of 27. PageID #: 346
              Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 18 of 27. PageID #: 347


  AO 399 (0 1/09) Waiver of the Service of Summons



                                        UNITED STATES DISTRJCT COURT
                                                                       for the
                                                              No1ihern District of Ohio

     Charter Township of Canton, City of Livonia,                           )
   Charter Township of Northville , City of Romulus,                        )
  Charter Township of Van Buren , City of Wayne , and                       )
         Charter Township of Huron, Michigan                                )
                                   Plaintiff                                )
                                       V.                                   )       Civil Action No. 1: 18-op-46134
                         Purdue Pharma L.P.                                 )
                                  Defendant                                 )

                                                 WAIVER OF THE SERVICE OF SUMMONS

  To:        J. Burton LeBlanc, IV
                 (Name of the plaintiff's attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I , or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule I 2 within
60 days from             02/21/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment w ill be entered against me or the entity I represent.



 Date:     ·~ / I / VP{
   Ortho-McNeil-Janssen Pharmaceuticals, Inc.
       n/k/a Janssen Pharmaceuticals, Inc.                                                                    Stella D. Kim
        Printed name ofparty waiving service of summons                                                        Printed name
                                                                                                      O'Melveny & Myers LLP
                                                                                                         400 S. Hope St.
                                                                                                      Los Angeles , CA 90071
                                                                                                                  Address
                                                                                                           skim@omm.com
                                                                                                              E-mail address
                                                                                                            (213) 430-6000
                                                                                                            Telephone number


                                               Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civi l Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States wi ll be required to pay the expenses of service, unless the defendant shows good cause for the failure .
           "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant' s property.
        If the waiver is signed and returned, you can still make th ese and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, with in the time specified on the waiver forn1 , serve an answer or a motion under Rule \2 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are all owed more time to respond than if a summons had been served.
            Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 19 of 27. PageID #: 348


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

    Charter Township of Canton, City of Livonia,                          )
  Charter Township of Northville, City of Romulus,                        )
 Charter Township of Van Buren, City of Wayne, and                        )
        Charter Township of Huron, Michigan                               )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46134
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/25/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:        3/25/2019                                                                                  /s/ Sean Morris
                                                                                          Signature of the attorney or unrepresented party
         Par Pharmaceutical Companies, Inc.                                                                 Sean Morris
       Printed name of party waiving service of summons                                                      Printed name
                                                                                             Arnold & Porter Kaye Scholer LLP
                                                                                             777 S. Figueroa Street, 44th Floor
                                                                                               Los Angeles, California 90017
                                                                                                                Address
                                                                                               sean.morris@arnoldporter.com
                                                                                                            E-mail address
                                                                                                          (213) 243-4000
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 20 of 27. PageID #: 349


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

    Charter Township of Canton, City of Livonia,                          )
  Charter Township of Northville, City of Romulus,                        )
 Charter Township of Van Buren, City of Wayne, and                        )
        Charter Township of Huron, Michigan                               )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46134
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/25/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:         3/25/2019                                                                                  /s/ Sean Morris
                                                                                          Signature of the attorney or unrepresented party
                  Par Pharmaceutical, Inc.                                                                  Sean Morris
       Printed name of party waiving service of summons                                                      Printed name
                                                                                             Arnold & Porter Kaye Scholer LLP
                                                                                             777 S. Figueroa Street, 44th Floor
                                                                                               Los Angeles, California 90017
                                                                                                                Address
                                                                                               sean.morris@arnoldporter.com
                                                                                                            E-mail address
                                                                                                          (213) 243-4000
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 21 of 27. PageID #: 350


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

    Charter Township of Canton, City of Livonia,                          )
  Charter Township of Northville, City of Romulus,                        )
 Charter Township of Van Buren, City of Wayne, and                        )
        Charter Township of Huron, Michigan                               )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46134
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/25/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date: 03/05/2019                                                                                     /s/ Hayden A. Coleman
   Purdue Pharma, Inc.; The Purdue Frederick                                              Signature of the attorney or unrepresented party
       Company, Inc.; Purdue Pharma LP                                                                 Hayden A. Coleman
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                    Dechert LLP
                                                                                   Three Bryant Park, 1095 Avenue of the Americas
                                                                                             New York, NY 10036-6797
                                                                                                                Address
                                                                                               hayden.coleman@dechert.com
                                                                                                            E-mail address
                                                                                                          (212) 698-3500
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
              Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 22 of 27. PageID #: 351

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         NorthernDistrict
                                                     __________   Districtofof__________
                                                                               Ohio

      In re: National Prescription Opioid Litigation                         )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 17-md-2804-DAP
              Rite Aid of Maryland, Inc. et al.                              )
                             Defendant                                       )    This document applies to: See attached case list


                                            WAIVER OF THE SERVICE OF SUMMONS

To: J. Burton LeBlanc, IV
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.




Date:          03/28/2019
                                                                                            Signature of the attorney or unrepresented party

                 Rite Aid of Maryland, Inc.                                                               Elisa P. McEnroe
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                 Morgan, Lewis & Bockius, LLP
                                                                                                        1701 Market St.
                                                                                                    Philadelphia, PA 19103
                                                                                                                 Address

                                                                                              elisa.mcenroe@morganlewis.ccom
                                                                                                             E-mail address

                                                                                                           (215) 963-5917
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
  Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 23 of 27. PageID #: 352




Plaintiff                         MDL Case No.
County of Amador, California      1:18-op-46075
County of Tehama, California      1:18-op-45680
Bartow County, Georgia            1:19-op-45045
City of Albany, Georgia           1:18-op-46337
Laurens County, Georgia           1:18-op-45945
Lee County, Georgia               1:18-op-46171
Polk County, Georgia              1:19-op-45046
                                  1:18-op-46284-
Union County, Georgia             DAP
Commissioners of St. Mary's
County, Maryland                  1:18-op-46334
Board of County
Commissioners of Washington
County, Maryland                  1:18-op-46060
Branch County, Michigan           1:18-op-46096
Charter Township of Canton,
City of Livonia, Charter
Township of Northville, City of
Romulus, Charter Township of
Van Buren, City of Wayne, and
Charter Township of Huron,
Michigan                          1:18-op-46134
Charter Township of Clinton,
Michigan                          1:18-op-46135
County of Eaton, Michigan         1:18-op-45971
County of Muskegon, Michigan      1:18-op-46199
Plains Township, Pennsylvania     1:18-op-46215
Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 24 of 27. PageID #: 353
            Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 25 of 27. PageID #: 354


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

    Charter Township of Canton, City of Livonia,                          )
  Charter Township of Northville, City of Romulus,                        )
 Charter Township of Van Buren, City of Wayne, and                        )
        Charter Township of Huron, Michigan                               )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46134
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/26/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:         2/27/2019
                                                                                          Signature of the attorney or unrepresented party
            Teva Pharmaceuticals USA, Inc.                                                                Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 26 of 27. PageID #: 355


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio
    Charter Township of Canton, City of Livonia,                          )
  Charter Township of Northville, City of Romulus,                        )
 Charter Township of Van Buren, City of Wayne, and                        )
        Charter Township of Huron, Michigan                               )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46134
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
motion under Rule 12 will not be grounds for a default judgment.


 Date:         3/24/2019                                                                      /s/ Tara A. Fumerton
                                                                                          Signature of the attorney or unrepresented party
   Walmart Inc. or Wal-Mart Stores East, LP                                                             Tara A. Fumerton
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                           Jones Day
                                                                                                       77 W. Wacker Drive
                                                                                                        Chicago, IL 60601
                                                                                                                Address
                                                                                                   tfumerton@jonesday.com
                                                                                                            E-mail address
                                                                                                          (312) 782-3939
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:18-op-46134-DAP Doc #: 8-1 Filed: 05/31/19 27 of 27. PageID #: 356


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

    Charter Township of Canton, City of Livonia,                          )
  Charter Township of Northville, City of Romulus,                        )
 Charter Township of Van Buren, City of Wayne, and                        )
        Charter Township of Huron, Michigan                               )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46134
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )

                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        J. Burton LeBlanc, IV
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/26/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:      2/27/2019
                                                                                          Signature of the attorney or unrepresented party
                 Watson Laboratories, Inc.                                                                Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
